Citation Nr: 1709793	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  10-49 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to include as due to exposure to an herbicide agent.  

2.  Entitlement to service connection for bladder cancer, including malignant glomus, to include as due to exposure to an herbicide agent.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Neilson, Counsel



INTRODUCTION

The Veteran served on active duty from March 1965 to June 1968.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2009 rating decision of the San Diego, California, Regional Office (RO) of the Department of Veterans Affairs (VA).  Thereafter, the claim file was transferred to the RO in Oakland, California.


REMAND

The instant matters were most recently before the Board in July 2015, at which time they were remanded, in part, for the Veteran to be afforded a VA examination to determine whether he currently has prostate cancer, a malignant glomus tumor of the bladder, or any other disease presumptively associated with exposure to herbicides listed under 38 C.F.R. § 3.309(e) and/or the likelihood that any current bladder cancer and/or current prostate disease is related to his active service, to include his alleged exposure to herbicides.  In this regard, the Board notes that the evidence currently of record does not affirmatively establish that the Veteran had service "in the Republic of Vietnam."  38 C.F.R. § 3.307(a)(6)(iii).  The Veteran is, however, noted to have served aboard the USS Enterprise during which time she was in the official waters of the Republic of Vietnam.  The Veteran contends that he was exposed to an herbicide agent while serving aboard the USS Enterprise via the co-distillation of water aboard the ship.  The Veteran has provided a copy of an internet article regarding research conducted for the Australian Department of Veterans Affairs in support of his contentions.

The Veteran was provided with a VA examination in January 2016.  Regarding the Veteran's claimed prostate cancer, the examiner found that there to be no evidence of current or past prostate cancer, but did note past evidence of prostatitis.  The examiner did not provide an opinion as to the Veteran's bladder cancer, and an additional opinion was thereafter sought.

Regarding the likelihood that the Veteran's history of bladder cancer was a malignant glomus tumor of the bladder and/or at least as likely as not related to service, an opinion was provided by a VA clinician in March 2016.  At the outset, the Board notes the opinion report itself is confusing, as it contains large sections of text from previous Board actions, copies of various medical records, and the entirety of the January 2016 VA examination report.  It would appear to the Board that the clinician's ultimate opinion was as follows:

It is my medical opinion, in agreeance with the examiner, that the Veteran's diagnosed G-U cancers, high grade (III of III), non-invasive papillary transitional cell carcinoma and papillary urothelial carcinoma, high grade, NOT prostate cancer, and NOT malignant glomus tumor of the bladder, are less likely than not (less than 50 percent probability) related to his active service, to include his potential exposure to herbicides.

As rationale for that opinion with respect to the Veteran's alleged herbicide exposure, the clinician stated the following:

As concluded in the Veterans and Agent Orange: Update 2012: "On the basis of the evidence reviewed here and in previous VAO reports, the committee concludes that there is inadequate or insufficient evidence to determine whether there is an association between exposure to the COIs and bladder cancer." While the possibility for exposure to Agent Orange And Other Persistent Organic Pollutants from drinking water that is produced by distillation of drinking water, if the source water is contaminated, is acknowledged, and the Veteran's service aboard the USS ENTERPRISE in the Vietnam Op Area is confirmed by his personnel and STRs, his diagnosed G-U cancers, high grade (III of III), non-invasive papillary transitional cell carcinoma and papillary urothelial carcinoma, high grade, are not presumptively service connected tumors, based upon exposure to herbicide, and occurred on the basis of a genetic defect.

Although the clinician acknowledged the possibility that exposure to an herbicide agent could occur through the drinking of distilled water if the source water is contaminate, the clinician seems to have relied solely on the National Academy of Sciences (NAS) finding that there was inadequate or insufficient evidence to support a categorical association between the herbicides used in Vietnam and the development of bladder cancer. 

Because the NAS reports are "based on general statistics and used for purposes of determining whether there is sufficient nexus between a disease and Agent Orange to warrant placing the disease on the list of presumptive diseases," Polovick v. Shinseki, 23 Vet. App. 48, 55 (2009), the clinician's mere citation to the 2012 NAS Report (the Veterans and Agent Orange: Update 2012), without further analysis of the basis for the report's conclusion or of the particular facts of the Veteran's case, is akin to finding no direct causal relationship between the Veteran's alleged in-service herbicide exposure and his bladder cancer solely because VA does not recognize presumptive service connection for that condition.  As discussed by the United States Court of Appeals for Veterans Claim (Court) a medical opinion that employs that reasoning alone-namely, that "a condition is not related to service because the condition is not entitled to presumptive service connection"-is "inadequate on its face" because "[t]he existence of presumptive service connection for a condition based on exposure to Agent Orange presupposes that it is possible for medical evidence to prove such a link before the [NAS] recognizes a positive association."  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); see Polovick, 23 Vet. App. at 55 (finding that the Board provided inadequate reasons or bases for relying on a medical opinion that was "based solely on the fact that this disease is listed in the 'Limited Evidence of No Association' category" in an earlier NAS report without addressing the veteran's risk factors and the unique presentation and development of the veteran's brain tumor). 

Here, because the VA clinician committed the same error as the VA examiner in Stefl, the Board is compelled to find the VA clinician's opinion inadequate to rely upon in adjudicating the Veteran's theory of entitlement to service connection for bladder cancer due to in-service exposure to an herbicide agent.  See Stefl, 21 Vet. App. at 124.  Accordingly, the Board finds that the claim of service connection for bladder cancer matter must be remanded to obtain another medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one).  

Further, as part of the opinion to be obtained on remand, the examiner should address whether the Veteran has a current disability for which an award of service connection can be made.  In this regard, the Board points out that the Veteran underwent a cystoprostatectomy for treatment of bladder cancer three years prior to when he filed a claim of service connection for such.  For an award of service connection to be made, there must be a current disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Although the Court has held that evidence prior to the pendency of the claim can be considered in determining whether the current disability requirement has been met, Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013), the Veteran's bladder cancer appears to have been completely excised prior to the filing of his current claim and the record fails to reveal any recurrence of such since that time.  Thus, it would appear as though an award of service connection can only be made if the Veteran has a residual disability resulting from the bladder cancer, if the bladder cancer is found to be attributable to service.  Accordingly, the reviewer should comment on the presence of any residual disability.

With regards to the Veteran's claim of service connection for prostate cancer, the Board recognizes that the evidence fails to demonstrate that the Veteran currently has or has ever had prostate cancer.  The Veteran himself indicated to the VA examiner that he has never had prostate cancer and stated that it was not his intent to file a claim of service connection for prostate cancer.  Nevertheless, the evidence does show a history of prostatitis and removal of the prostate, due to bladder cancer.  (In this regard, the Board points out that a cystoprostatectomy is a surgical procedure in which the urinary bladder and prostate gland are removed.)  Thus, it is possible that if service connection is established for bladder cancer, the Veteran may be entitled to service connection for a prostate disorder, to include removal of the prostate, on a secondary basis.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (requiring consideration of alternative disabilities within scope of claim).  As such, the Board will defer consideration of the Veteran's claim of service connection for prostate cancer until the development requested for the issue of entitlement to service connection for bladder cancer is complete.

Accordingly, the case is REMANDED to the AOJ for the following action:

1. The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who may possess additional information relevant to any of his claims remaining on appeal. The AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.

2.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for review of the Veteran's claims folder by a VA clinician with the appropriate expertise to render an opinion regarding the likelihood that the Veteran developed bladder cancer due to his alleged in-service exposure to herbicides.  Arrange for the Veteran to undergo further examination if deemed necessary in the judgment of the individual designated to provide the requested opinions.

The reviewing clinician should identify all residual disabilities related the Veteran's bladder cancer, to include any disability resulting from the Veteran's removal of the bladder.  The clinician should focus on disabilities occurring at any point since approximately 2009 regardless of whether they resolved during the pendency of the claim.  If no disabilities can be identified at any point since approximately 2009, the clinician should so state.

The clinician should also provide an opinion as to whether it is as least as likely as not (50 percent probability or more) that the Veteran's past bladder cancer is related to his military service, to include any in-service exposure to an herbicide agent.  The clinician should specifically address the Veteran's contention that he was exposed to an herbicide agent through drinking water contaminated during the distillation process.  (For purposes of the opinion, the clinician should assume that the Veteran was in fact exposed to an herbicide agent.)

In opining as to whether it is at least as likely as not that the bladder cancer is due to the Agent Orange (or other herbicide agent) exposure, the fact that the Veteran does not have any disease presumed service connected in veterans exposed to Agent Orange and VA's determination that bladder cancer is not presumptively service connected should not be used as a reason for finding that this Veteran's bladder cancer is not related to exposure to an herbicide agent.

A full and complete rationale for all opinions expressed is required.  Regardless of whether the clinician's opinion is favorable or negative, support for his/her opinion that includes reference to lay or medical evidence contained in the claims folder, if appropriate, or to known medical principles relied upon in forming the opinion must be set forth. 

3.  After undertaking any other development deemed appropriate, re-adjudicate the issues remaining on appeal.  If a benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

